Exhibit 10.32
 
MANDATE & CONTRACTORSHIP AGREEMENT (SUI GENERIS)
 
Between the undersigned:
 
The company ALTAIRNANO NANOMATERIALS, Inc. a Nevada corporation, with offices at
204 Edison, RENO, NV 89502, USA, hereby represented by Alan Gotcher in his
capacity as CEO;
 
hereinafter referred to as "ALTAIRNANO",
 
And
 
Rik DOBBELAERE domiciled at 3071 ERPS-KWERPS, Kammestraat 7, Belgium,
 
hereinafter referred to as "DOBBELAERE",
 
IT IS SET FORTH :
 
Whereas ALTAIRNANO is engaged in the business of nanotechnology and wants to
develop its business in Europe. The Board of Directors hereby represented by
...Alan Gotcher in his capacity of CEO wants to nominate DOBBELAERE as President
Europe of ALTAIRNANO and to charge him to lead the Division in Europe and
therefore delegate specific powers. Simultaneously DOBBELAERE will have to
ensure specific obligations with respect to this mandate.
 
IT HAS BEEN AGREED AS FOLLOWS:
 
Article 1 - Object
 
Subject to the terms and conditions of this Agreement, DOBBELAERE undertakes to
:

 

- Execute the mandate as President Europe Altairnano Inc., reporting to the CEO;

 
1

--------------------------------------------------------------------------------


 

 
The President Europe is a key member of the senior management team of the
Company, and is responsible for the overall leadership & development of the
Company's Business in Europe while reporting to the CEO. Key responsibilities
include: profitably drive the revenue and operating income of the European
Business; develop and maintain the European Business strategic plan, annual
plan, and budget; manage & develop collaborative partnerships, distribution
channels and acquisition opportunities.
    -
Demonstrate excellent leadership: ensure a good European team (as developed),
adequately staffed with dedicated and motivated employees. Empower people,
encourage initiatives and new ideas, cultivate an environment of mutual trust,
honesty and respect, exercise teamwork across businesses & functions;
    - Develop strong relationships with the VP's and global functional leaders
in the Company;     - Ensure the representation of Altairnano Inc in general and
conduction business transactions found in Europe on behalf of Altairnano Inc;
which implies the right and authority to act on behalf, bind or incur
obligations on behalf or in the name of Altairnano Inc. This aforesaid power to
represent Altairnano Inc is submitted to the condition respect the governance
policies of Altarinano.

 
Article 2 - Execution in the approved manner
 
2.1.
DOBBELAERE undertakes to execute the undersigned Agreement in the approved
manner, to safeguard ALTAIRNANO's interests and to act loyally and in good
faith.

 
2.2.
DOBBELAERE undertakes to report in writing, on a regular basis, to the CEO and
others as designated.

 
Article 3 - Independence
 
3.1.
Within the scope of this Agreement DOBBELAERE shall never act under the
ALTAIRNANO's authority. DOBBELAERE exercises his activities in his own way and
according to his own discretion.

 
2

--------------------------------------------------------------------------------


 
3.2.
All and any documents exchanged, correspondence and negotiations carried on
between ALTAIRNANO and DOBBELAERE shall be considered indispensable instruments
enabling the parties to perform their tasks in accordance with their
engagements. Under no circumstances shall they be construed as evidence for any
authority of ALTAIRNAND over DOBBELAERE.

 
3.3.
DOBBELAERE shall comply with the legal social, fiscal and commercial obligations
applicable to self-employed persons (contributions in the field of social
security, advance levy on professional income, VAT, Crossroads Bank for
Entreprises, ...).

 
Article 4 - Duration and termination
 
4.1.
The present Agreement is concluded for an indefinite duration. Each party can
terminate the agreement observing a notice period of 3 months by means of a
registered letter.

 
4.2.
Each party is entitled to terminate the present Agreement by law and with
immediate effect if the other party should seriously infringe its contractual
obligations and fails to correct or to stop this infringement upon receipt of a
written reminder in which the defaulting party is requested to correct or to
stop the infringement within 10 days as from the receipt thereof.

 
4.3.
Any notice or termination of the present Agreement shall be effected by means of
a registered letter.

 
Article 5 - Consideration
 
In consideration of the execution of the Agreement, DOBBELAERE will benefit from
a sign-up stock option grant of 100,000 to 150,000 shares (tbd).
 
During the period of the agreement, ALTAIRNANO may grant from time to time to
DOBBELAERE options to purchase common shares and/or issue to the Service
Provider common shares.
 
3

--------------------------------------------------------------------------------


 
The Following Condition to be discussed (not yet agreed:)
 
In case of Change of Control Event (definition as defined in current Altairnano
publications) all unvested Equity Awards shall immediately vest unless otherwise
requested by DOBBELAERE in writing.
 
Article 6 - Consequences of termination of the present Contract
 
6.1.
In the event of termination of the present Agreement in accordance with the
above Article 5, MELPAR shall return all and any documents which have been put
at his disposal by ALTAIRNANO or with the latter's approval, to ALTAIRNANO
within 10 days as from the termination of the present Agreement at the latest.

 
6.2.
The termination of the present Agreement for whatever reason shall not prejudice
the rights acquired by each party.

 
Article 7 - Divisibility
 
7.1.
If any part or any clause of the present Agreement is for whatever reason found
to be invalid or unenforceable, the remaining parts or clauses shall not be
affected by this and shall remain valid and enforceable as if the invalid or
unenforceable parts or clauses were not part of the present Agreement.
    7.2. Any such part or clause shall be replaced by a provision which,
inasmuch as this is legally possible, comes closest to what the parties aimed at
in the part or clause concerned.

 
Article 8 - Non-transferability,
 
The present Agreement and the rights and obligations ensuing from it for the
ALTAIRNANO and MELPAR are neither directly nor indirectly transferable without
the other party's written consent.
 
4

--------------------------------------------------------------------------------


 
Article 9 - Entire agreement
 
The present Agreement constitute the entire agreement between the parties as
regards the subject matter of the present Contract and replace any previous
negotiations and agreements. Unless if explicitly otherwise provided in the
present Agreement the latter can only be modified or amended by means of a
written agreement signed by duly authorized representatives of both parties.
 
Article 10 - Applicable law and competent court of law
 

10.1. The present Agreement shall be governed by and construed according to
Belgian law.    
10.2.
The courts of Brussels shall have exclusive jurisdiction over any dispute
ensuing from the present Agreement between the parties.

 
Thus drawn up at ... on January 23, 2008 in ..2 copies, of which each party
acknowledges having received one (1) original copy.
 
For ALTAIRNANO
FOR DOBBELAERE
   
/s/ Alan Gotcher
/s/ signature
Alan Gotcher, CEO
      February 11, 2008  

 
 
5